Order entered January 12, 2018




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-17-01265-CR

                           KENNY MARKELL MITCHELL, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 265th Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. F13-63220-R

                                             ORDER
        The clerk’s record was filed December 18, 2017. Missing from the clerk’s record is the

jury charge on guilt/innocence. TEX. R. APP. P. 34.5(a)(4).

        We ORDER the Dallas County District Clerk to file a supplemental clerk’s record

containing the jury charge on guilt/innocence in the above appeal within FOURTEEN DAYS of

the date of this order.

                                                       /s/    ADA BROWN
                                                              JUSTICE